MEMORANDUM ***
Luis AIvarado-Lara, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence a finding of statutory ineligibility for cancellation of removal based on a lack of good moral character, see Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir.2001), and we review de novo claims of due process violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We deny the petition for review.
Substantial evidence supports the IJ’s determination that Alvarado-Lara gave false testimony to obtain an immigration benefit when he testified he had not been arrested in 1997, and thus lacked the good moral character required for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(B); 8 U.S.C. § 1101(f)(6); Ramos, 246 F.3d at 1266.
Because the moral character determination is dispositive, we do not reach Alvarado-Lara’s contentions regarding whether he can establish the requisite hardship to a qualifying relative.
Contrary to Alvarado-Lara’s contention, the proceedings were not “so fundamentally unfair that [he] was prevented from reasonably presenting his case.” Colmenar, 210 F.3d at 971 (citation omitted).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.